Dore, J.
(dissenting). I dissent and vote to affirm (Valeray Real Estate Co. v. National Transportation Co., 270 App. Div. 805). On the admission by the subtenant of crucial allegations in the petition, no issues of fact survived for the jury.
Peck, P. J. and Van Voorhis, J., concur with Shientag, J.; Dore, J., dissents and votes to affirm in opinion in which Glennon, J., concurs.
Determination of the Appellate Term and final order of the Municipal Court reversed and a new trial ordered, with costs in this court and in the Appellate Term to the appellant to abide the event. Settle order on notice. [See post, pp. 822, 875.]